Beasley, Presiding Judge,
dissenting.
I respectfully dissent. Plaintiff is asking the courts to judicially recognize, as a matter of law, the competency of out-of-state real estate appraisers as experts. The appraiser in this particular instance, an MAI appraiser licensed in Kentucky, is not licensed in Georgia by the Georgia Real Estate Appraisers Board as required by OCGA § 43-*51239A-9 for nonresidents. Yet he has conducted a professional appraisal in Georgia, OCGA § 43-39A-2 (2) and (15), for which it may be assumed he was paid, and is offered by his client as an expert witness on the subject. The purpose is to give an appraisal report, OCGA § 43-39A-2 (3), so as to prove the property’s market value. In these matters, he is clearly acting as a real estate appraiser. The nonresident licensing section does not exempt him from compliance with its requirements because he is merely offered as an expert witness.
Persons who testify to the value of real estate in Georgia courts, except those who hold appraiser classification, need not first obtain an appraiser classification. OCGA § 43-39A-24 (b) (5). This exception dovetails with OCGA § 24-9-66, which conditions such opinion testimony of non-experts on the “opportunity for forming a correct opinion.” The evidentiary rule applies to real estate evaluation. DeKalb County v. Queen, 135 Ga. App. 307, 308 (1) (217 SE2d 624) (1975); Dept. of Transp. v. Brown, 155 Ga. App. 622, 623 (2) (271 SE2d 876) (1980). “Appraiser classification” means “any category of appraiser which the board creates by designating criteria for qualification for such category and by designating the scope of practice permitted for such category.” OCGA § 43-39A-2 (6).
The expert here does not hold a Georgia appraiser classification, although he holds such a classification in Kentucky. The out-of-state classification is recognized under the law in Georgia as a matter of comity, through the simple expedient of applying for the Georgia classification; being willing to accept service of process in Georgia and abide by Georgia’s rules, regulations, and laws related to real estate activity; proving his own state’s official appraiser classification; agreeing to cooperate with the board in any investigation; and paying a fee. OCGA § 43-39A-9.
He need not meet the rigorous educational requirements of OCGA § 43-39A-8. If he had to do this, such a requirement might be regarded as some indication that the legislature did not intend that a foreign expert witness in a single court proceeding be Georgia-licensed. But Georgia appraiser classification for a foreign appraiser is a simple, non-onerous, speedy process; the applicant “may obtain a[n appraiser classification] at the time of filing an application.” OCGA § 43-39A-9 (c).
There is nothing in OCGA § 43-39A-24 (c) which expressly excludes foreign appraisers or limits it to Georgia appraisers. Subsection (c) states that the exceptions do not apply “to any person who holds an appraiser classification.” In OCGA § 43-39A-9, part of the same chapter governing real estate appraisers, the law recognizes and regulates persons who have “an appraiser classification in another state.”
Such foreign appraiser is thus a person “who holds an appraiser classification.” Plaintiffs cannot both offer the witness as a profes*513sional appraiser and at the same time contend that he does not hold an appraiser classification; they must rely on his foreign classification as a base for the establishment of his competency. It is just as inconsistent a construction of the Act as would be the allowance of his expert testimony in a Georgia court but the disallowance of his recovery of his fee for doing so, in a Georgia court. See OCGA § 43-39A-17 regarding civil actions to collect compensation.
Decided March 18, 1994.
Davis, Kirsch & Wolfe, Dock H. Davis, for appellant.
C. Terry Blanton, for appellee.
An out-of-state appraiser, who for valuable consideration engages in real estate appraisal activity, OCGA § 43-39A-2 (5), is excluded from § 43-39A-24 (b) (5) by subsection (c). The trial court was correct.